Form finmgt (12/2015)
                                    UNITED STATES BANKRUPTCY COURT
                                         Western District of Washington
                                             1717 Pacific Avenue
                                                  Suite 2100
                                              Tacoma, WA 98402

In
Re:                                                           Case Number: 20−42042−BDL
       Robert Lee Griffith                                    Chapter: 7

       Debtor(s).

    NOTICE OF REQUIREMENT TO FILE DEBTOR'S CERTIFICATION OF COMPLETION OF
POSTPETITION INSTRUCTIONAL COURSE CONCERNING PERSONAL FINANCIAL MANAGEMENT
                            (Official Bankruptcy Form 23)


You are notified that, subject to limited exceptions, a debtor (both debtors in a joint case) must complete an
instructional course in personal financial management in order to receive a discharge under chapter 7, under chapter
13 or in certain individual chapter 11 cases where 11 U.S.C. § 1141(d)(3) applies. The "Debtor's Certification of
Completion of Postpetition Instructional Course Concerning Personal Financial Management" (Official Bankruptcy
Court Form B423) must be filed with the court by debtor or the course provider.

If you are exempt from the requirement of completing a financial management course under 11 U.S.C. § 109(h)(4),
you must file Official Bankruptcy Form B423 and describe the reason for the exemption. If a hearing is necessary, the
court will notify you of the date, time and place of a hearing to determine if you will be granted an exemption.

Unless you are exempt from the requirement, as described above, Official Bankruptcy Form B423 must be filed
before a discharge can be entered in this case. In a chapter 7 case, the form must be filed within 60 days after the first
date set for the meeting of creditors under § 341. In a chapter 13 case, the form must be filed no later than the date of
the last payment made as required by the plan or the filing of a motion for entry of a discharge under § 1328(b). In a
chapter 11 individual case where 11 U.S.C. § 1141(d)(3) applies, the form must be filed prior to completion of all
payments under the confirmed plan. Failure to file the certification may result in your case being closed without an
entry of discharge. If the debtor(s) subsequently files a motion to reopen the case to allow for the filing of the Official
Bankruptcy Form B423, the debtor(s) must pay the filing fee due for reopening the case.



Dated: November 13, 2020


Mark L. Hatcher
Clerk of the Bankruptcy Court
